Name: Commission Regulation (EEC) No 2348/85 of 13 August 1985 amending quantitative limits fixed for imports of certain textile products originating in Thailand
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  international trade
 Date Published: nan

 No L 219/24 Official Journal of the European Communities 17. 8 . 85 COMMISSION REGULATION (EEC) No 2348/85 of 13 August 1985 amending quantitative limits fixed for imports of certain textile products originating in Thailand of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this, Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1003/85 (2), and in particular Article 7 thereof, Whereas, by Regulation (EEC) No 3589/82, quantita ­ tive limits agreed with third countries are shared between the Member States for 1985 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Thailand has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend HAS ADOPTED THIS REGULATION : Article 1 Certain Member States' shares of the Community quantitative limits for textile products originating in Thailand, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1985 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 August 1985. For the Commission Nicolas MOSAR Member of the Commission (') OJ No L 374, 31 . 12. 1982, p . 106 . (2) OJ No L 116, 29 . 4 . 1985, p . 1 . 17. 8 . 85 Official Journal of the European Communities No L 219/25 ANNEX CCT heading No Cate ­ gory NIMEXE code (1985) Descnption Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1985 2 55.09 Thailand TonnesOther woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics D F I BNL UK IRL DK GR EEC 3 493 390 2 259 805 931 55 907 23 8 863 55.09-03, 04, 05, 06, 07, 08, 09, 10 , 11 , 12, 13, 14, 15, 16, 17, 19, 21 , 29 , 32, 34, 35, 37, 38, 39, 41 , 49, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 68 , 69 , 70, 71 , 73, 75, 76, 77, 78, 79, 80, 81 , 82, 83 , 84, 85, 87, 88 , 89, 90, 91 , 92, 93, 98 , 99 3 56.07 A Thailand (') TonnesWoven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics D F I BNL UK IRL DK GR EEC 5 383 1 030 4 856 1 499 1 822 139 1 150 35 15914 56.07-01 , 04, 05, 07, 08, 10, 12, 15, 19 , 20, 22, 25, 29, 30, 31 , 35, 38 , 39, 40, 41 , 43, 45, 46, 47, 49 (') The quantitative limits include cotton fabric falling within category 2.